On the appeal by the State Liquor Authority: Order affirmed, with costs; no opinion.
On the appeal by petitioner: Determination withheld pending decision by the State Liquor Authority on petitioner’s renewal application.
Motion by petitioner for a stay and for an order compelling respondent Liquor Authority to issue to petitioner-appellant a license for 1968-1969 granted to the extent of continuing the stay until determination of the appeal.
Concur: Chief Judge Fuld and Judges Burke, Scileppi. Bergan, Keating, Breitel and Jasen.